SECURITIES PURCHASE AGREEMENT (SERIES B)

 

SECURITIES PURCHASE AGREEMENT

SERIES B

 

 

This Securities Purchase Agreement (this “Agreement”) is dated as of March 31,
2016 between Revolutionary Concepts Inc., a Nevada corporation (the “Company”),
and each Purchaser identified on Schedule A hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers” or “The
Group”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
resolve debt obligations via the conversion of debt to preferred stock, to issue
and/or sell to Purchasers, and to enable Purchasers to purchase from the
Company, securities of the Company as more fully described in this Agreement;
and

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1  Definitions.  In addition to the terms defined elsewhere in this Agreement:

(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the other Transaction Documents (as applicable), and

(b) the following terms have the meanings set forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Asset” means where the Company acknowledges in its books and records the value,
any item of economic value, owned by an individual or corporation, especially
that which could be converted to cash.

 

“Best efforts” means an agreement in which a company or underwriter promises to
make a full-fledged attempt to sell as much of an initial public offering as
possible to the public, with no guarantee of success.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Cash Equivalent (CE)” means investment securities that are short term (Usual 3
months or less), have high credit quality, and highly liquid investments (where
there are buyers and sellers in the market place both readily convertible to
know amounts of cash), and they represent insignificant risk of changes in
value.  Cash Equivalent includes the U.S. Government Treasury bills, bank
certificates of deposit, bankers acceptances, corporate commercial paper
(preferred shares, common stock, membership interest, convertible notes), and
other money market instruments.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” has the meaning set forth in Section 2.1.

REVOPage 1 

 

--------------------------------------------------------------------------------

 

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such common stock may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the Subsidiary
which would, directly or indirectly, entitle the holder thereof to acquire at
any time Common Stock, including, without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time, directly or
indirectly, convertible into or exercisable or exchangeable for, or otherwise
entitles the holder thereof to receive, Common Stock.

 

“Company Counsel” means legal representation for the Company.

 

“Conversion” means the transformation of loans or debt into shares of stock or
equity.

 

“Conversion Date” means an Elective Conversion Date.

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Series “A”, “A-1”, “A-2” and “B” Preferred
Stock in accordance with the terms of the Certificate of Designation.

 

“Cross-Receipts” means the cross receipts executed by the Purchaser(s) and the
Company, each to be in the form of Exhibit F hereto.

 

“Disclosure Schedules” shall have the meaning set forth in Section 3.1.

 

“ Effective Date ” means the earlier of the date that

 

(a) all of the Registrable Securities (as defined in the Registration Rights
Agreement) have been registered for resale by the holders thereof pursuant to a
registration statement(s) declared effective by the Commission or

 

(b) all of the Registrable Securities have been sold pursuant to Rule 144 or may
be sold pursuant to Rule 144 without volume or manner-of-sale restrictions, so
long as the Company is current with the public information requirements under
Rule 144.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“ Exempt Issuance ” means the issuance of

 

(a) shares of Common Stock or options to employees, officers or directors of the
Company to any stock or option plan  

 

(i) duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, and  

 

(ii) approved pursuant  to the provisions of Section 8 of the Series A
Certificate of Designation, Series A-1 Certificate of Designation, Series A-2
Certificate of Designation and the Series B Certificate of Designation,  

 

(b) securities upon the exercise or exchange of or conversion of any Securities
issued hereunder (including, without limitation, any Underlying Shares) and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement or as
disclosed  

REVOPage 2 

 

--------------------------------------------------------------------------------

 

in the Company’s Disclosure Schedules, provided that such securities have not
been amended on or after the date of this Agreement to increase the number of
such securities or to decrease the exercise price, exchange price or conversion
price of such securities (it being understood that such securities may be
adjusted for anti-dilution purposes in connection with this Agreement),

 

(c) securities issued pursuant to acquisitions or strategic transactions
approved by  

 

(i) a majority of the disinterested directors of the Company, and  

 

(ii) pursuant to the provisions of Section 8 of the Series A Certificate of
Designation,  Series A-1 Certificate of Designation, Series A-2 Certificate of
Designation and the Series B Certificate of Designation, and  

 

(a) securities issued as consideration for  

 

(i) dividends to the Purchasers of the Preferred Stock under the, Series A
Certificate of Designation, Series A-1 Certificate of Designation, Series A-2
Certificate of Designation and the Series B Certificate of Designation and to
purchasers of any other Parity Securities as the case may be, any and all shares
of Common Stock issuable in lieu of cash payments pursuant to the Make-Whole
Payment and including, solely with respect to the Series “A”, “A-1”, “A-2”, and
“B” Preferred Stock, any and all shares of Common Stock issuable in lieu of cash
payments pursuant to the Additional Dividend payment (as defined in the Series
A-1 Certificate of Designation)); or  

 

(ii) capital contributions to Revolutionary Concepts, Inc. 

 

 

“Existing Debt Amount” means with respect to each Purchaser, the amount owed by
the Company to such Purchaser under such Purchaser(s) Existing Promissory Note
as the Closing, as set forth on Schedule A hereto.

 

“Existing Promissory Notes” means whereas both Seller and the Purchaser
recognize/acknowledge the promissory notes of the company or convertible
Promissory Notes used as cash equivalent by Purchaser(s).

 

“Face Value ” means both The Company and the Purchaser(s) acknowledges the
stated value and the original value of promissory note(s), the face value of a
loan refers to the principal of the loan, which is the original amount of the
loan as detailed in the loan contract, promissory note, or debt instrument. The
amount of the obligation or loan constitutes what is due to the promisee.  The
promissory note itself has no face value.  It may or may not be considered legal
tender, although it can be transferred from one obligee to another.  It does
show the amount of the obligation or consideration due to the promisee by the
promisor, which all parties have agreed on.

 

“GAAP (Generally Accepted Accounting Principles)” shall have the meaning
ascribed to such term in Section 3.1(h).

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Limited Liability Company” means LLC or other formation (under the Nevada
statues or other) created by the company to conduct related business
transactions or operate as a management entity when opportunities arise.

 

“Lost Note Affidavit and Indemnity Agreement” If necessary, means a Lost Note
Affidavit and Indemnity Agreement in a form reasonably acceptable to the Company
in the form attached hereto as Exhibit E.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Participation Maximum” shall have the meaning ascribed to such term in Section
4.8(a).

REVOPage 3 

 

--------------------------------------------------------------------------------

 

 

“Payoff Letter”  If required, means the payoff letters executed by the
Purchasers in favor of the Company, each in the form of Exhibit A hereto,
providing for termination and release of all obligations under the applicable
Existing Promissory Note and related Loan Documents (as defined in such Payoff
Letter).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Placement Agents” mean the agents of the Company in the private offer and sale
of the Series B Preferred Stock.

 

“Preferred Stock” means shares of Series A Preferred Stock, Series A-1 Preferred
Stock, Series A-2 Preferred Stock and Series B Preferred Stock.

 

“Pre-Notice” shall have the meaning ascribed to such term in Section 4.8(b).

 

“Pro Rata Portion” shall have the meaning ascribed to such term in Section
4.8(e).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.6.

 

“Registration Rights Agreement” means the Registration Rights Agreement, in the
form of Exhibit B hereto, by and among the Company and the Purchasers, providing
registration rights with respect to the Underlying Shares held by the Purchasers
on the terms and conditions set forth therein.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares, ignoring any
conversion or exercise limits set forth therein and assuming that any previously
unconverted shares of Preferred Stock are held until the third anniversary of
the Closing Date and all dividends are paid in shares of Common Stock or
Preferred Stock until such third anniversary.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Preferred Stock and the Underlying Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series A Certificate of Designation” means the 10 ½% Series A Convertible
Preferred Stock Certificate of Designation to be filed prior to the Closing by
the Company with the Secretary of State of Nevada.

 

“Series A Preferred Stock” means the Company’s 10½% Series A Convertible
Preferred Stock issued hereunder having the rights, preferences and privileges
set forth in the Series A Certificate of Designation in the form of Exhibit G
attached hereto.

 

“Series A-1 Certificate of Designation” means the 10 ½% Series A-1 Convertible
Preferred Stock Certificate of Designation to be filed prior to the Closing by
the Company with the Secretary of State of Nevada,  in the form  of Exhibit C
attached hereto.

REVOPage 4 

 

--------------------------------------------------------------------------------

 

 

“Series A-1 Preferred Stock ” means the Company’s 10 ½% Series A-1 Convertible
Preferred Stock issued hereunder having the rights, preferences and privileges
set forth in the Series A-1 Certificate of Designation.

“Series A-2 Certificate of Designation” means the 10 ½% Series A-2 Convertible
Preferred Stock Certificate of Designation  to be filed prior to the Closing by
the Company with the Secretary of State of Nevada,  in the form of Exhibit D
 attached hereto.

 

“Series A-2 Preferred Stock” means the Company’s 10 ½% Series A-2 Convertible
Preferred Stock issued hereunder having the rights, preferences and privileges
set forth in the Series A-2 Certificate of Designation.

 

“Series B Certificate of Designation” means the 10 ½% Series B Convertible
Preferred Stock Certificate of Designation to be filed prior to the Closing by
the Company with the Secretary of State of Nevada, in the form of Exhibit A
attached hereto.

 

“Series B Preferred Stock” means the Company’s 10 ½% Series B Convertible
Preferred Stock issued hereunder having the rights, preferences and privileges
set forth in the Series B Certificate of Designation.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Stated Value” means Series A Preferred at $0.06 or  Series A1 and A2 and Series
B Preferred at $1,000 per share, subject to adjustment as provided in the
Certificate of Designation of Series A, Series A-1 Certificate of Designation,
the Series A-2 Certificate of Designation and Series B Certificate of
Designation (as applicable).

 

“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.8(a).

 

“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.8(b).

 

“Subsidiary” shall have the meaning ascribed to such term in Section 3.1(a) and
shall, where applicable, also include any direct or indirect subsidiary of the
Company formed or acquired after the date hereof.

 

“The Group” refer to Certificate of Designation, Section 1.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market ” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the Toronto Stock Exchange, the Nasdaq Capital Market,
the Nasdaq Global Market, the Nasdaq Global Select Market, the New York Stock
Exchange, OTC Bulletin Board and the OTC Markets, or any other national or
international exchange in which securities, commodities, derivatives and other
financial instruments are traded, (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Series A Certificate of
Designation, Series A-1 Certificate of Designation, the Series A-2 Certificate
of Designation, the Series B Certificate of Designation, the Registration Rights
Agreement, all exhibits and schedules thereto and hereto, and any other
documents or agreements executed in connection with the transactions
contemplated hereunder (including, without limitation, the documents referenced
in Section 2.2(c) (ii).

 

“Transfer Agent” means RCI, the Company or Island Corporate Stock Transfer Inc.,
the current transfer agent of the Company, with a mailing address of 15500
Roosevelt Blvd, Clearwater, FL 33760, and any successor transfer agent of the
Company.

 

“Underlying Shares” means the shares of Common Stock that are:

 

REVOPage 5 

 

--------------------------------------------------------------------------------

 

(a) issued and issuable upon conversion of the Series A Preferred Stock, Series
A-1 Preferred Stock, Series A-2 Preferred Stock or Series B Preferred Stock;
and 

 

(b) issued or issuable in lieu of cash payment of dividends on the Preferred
Stock referenced in clauses (a) in accordance with the terms of the Series A
Certificate of Designation, Series A-1 Certificate of Designation, Series A-2
Certificate of Designation and the Series B Certificate of Designation, as
applicable (including, solely with respect to the Series A-2 Preferred Stock and
Series B Preferred Stock, any and all shares of Common Stock issuable in lieu of
cash payments pursuant to the Make-Whole Payment (as defined in the Series A-2
Certificate of Designation and Series B Certificate of Designation,
respectively) and including, solely with respect to the Series A or Series A-1
Preferred Stock, any and all shares of Common Stock issuable in lieu of cash
payments pursuant to the Additional Dividend payment (as defined in the Series A
or Series A-1 Certificate of Designation). 

 

ARTICLE 2

 

PURCHASE, SALE OR CONVERSION

 

2.1 Closing.  

 

(a) On the date hereof (the “Closing Date”), upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto: The Company may agree to a
buy, sell or conversion of its stock, and the Purchasers, severally and not
jointly, each agree to purchase, the number of shares of Series Preferred Stock,
as set forth on Schedule A hereto.   

 

(b) The Company and each Purchaser shall each deliver the items set forth in
Section 2.2 deliverable at the Closing.  Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of Company Counsel or such other location as the parties shall mutually
agree. 

 

2.2 Deliveries.

 

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:  

 

(i) this Agreement and the Registration Rights Agreement, each duly executed by
the Company, and

 

(ii) evidence of the filing and acceptance of the Series B Certificate of
Designation from the Secretary of State of Nevada.

 

(b) Within five (5) Business Days after the Closing Date, the Company shall
deliver or cause to be delivered to each Purchaser a certificate evidencing the
number of shares of Series B Preferred Stock issued to such Purchaser registered
in the name of such Purchaser. 

 

(c) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company this Agreement and the Registration Rights Agreement,
duly executed by such Purchaser. 

 

(d) And supporting documents for 3rd Party Convertible Notes, and Promissory
Notes 

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met: 

 

REVOPage 6 

 

--------------------------------------------------------------------------------

 

(i) The accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein); 

 

(ii) All obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and 

 

(iii) The delivery by each Purchaser of the items set forth in Sections 2.2(c)
of this Agreement. 

 

(a) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met: 

 

(i) The accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein); 

 

(ii) All obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and 

 

(iii) The delivery by the Company of the items set forth in Sections 2.2(a) and
(b) of this Agreement. 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company.  Except as set forth in the
Disclosure Schedules , which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation otherwise made herein to the extent of the
disclosure contained in the corresponding section of the Disclosure Schedules,
the Company hereby makes the following representations and warranties to each
Purchaser:

 

(a) Subsidiary.  is the Company’s intent to form subsidiaries. 

 

(b) Organization and Qualification.  The Company is an entity duly incorporated
or otherwise organized, validly existing and due to its public status and
reporting requirements, may or may not be in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
of business development, licensing and potentially product development.  The
company and any of its subsidiaries may be in violation or default of the
material provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents.  The Company is currently
restating and correcting prior financial statements and SEC filings that were
found to contain errors.  The company has engaged a new accounting firm and has
identified new Auditors to assist the company in moving forward and restating
its financials. The Company is also currently involved in a “Nonpublic” Order
Directing Private Investigation and Designating Officers to Take Testimony” that
begin in 2015. It is the Company’s intent to fully address all affected fillings
and to comply with any SEC recommendations or requirements should there be any.
The Company is currently effectively operating and fulfilling operational goals
and objectives of which this transaction is included. Any formed subsidiary will
be duly qualified to conduct business in any jurisdiction except where
prohibited. 

 

(c) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
therewith.  Each Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except:  

REVOPage 7 

 

--------------------------------------------------------------------------------

 

 

(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally,  

 

(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and  

 

(iii) insofar as indemnification and contribution provisions may be limited by
applicable law. 

 

(a) No Conflicts.  The execution, delivery and performance by the Company of the
Transaction Documents, the issuance and sale of the Securities and the
consummation by it of the transactions contemplated hereby and thereby to which
it is a party do not and will not:  

 

(i) conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents,  

 

(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or  

 

(iii)  subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii) ,
such as could not have or reasonably be expected to result in a Material Adverse
Effect. 

 

(b) Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than:  

 

(i) the filings required pursuant to Section 4.5 of this Agreement,  

 

(ii)  the filings with the Commission pursuant to the Registration Rights
Agreement,  

 

(iii) the notice and/or application(s) to each applicable Trading Market for the
issuance and sale of the Preferred Stock and the listing of the Underlying
Shares for trading thereon in the time and manner required thereby and  

 

(iv)  the filing of Form D with the Commission and such filings as are required
to be made under applicable state securities laws (collectively, the “Required
Approvals”).  

 

(c) Issuance of the Securities.  The Securities are duly authorized and, when
issued, and  paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and non-assessable, free and clear
of all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.  The Underlying Shares, when issued in
accordance with the terms of the Transaction Documents, will be irrevocably
issued, fully paid and non-assessable, free and clear of all Liens  

REVOPage 8 

 

--------------------------------------------------------------------------------

 

imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.  The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the Underlying
Shares at least equal to 150% of the shares of Common Stock initially issuable
upon conversion of the Preferred Stock issuable hereunder.

 

(d) Capitalization.  The capitalization of the Company is as set forth on
Schedule 3.1(g) , which Schedule 3.1(g) also includes the number of shares of
Common Stock owned beneficially, and of record, by Affiliates of the Company as
of the date hereof.  No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as a result of the purchase
and sale of the Securities or as set forth in Schedule 3.1(g) or in the SEC
Reports, there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents.  The issuance and sale of the
Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Purchasers) and will not result
in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities.  All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and non-assessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders. 

 

(e) SEC Reports; Financial Statement.  The Company is in the process of
restating its financials for several quarters and yearend statements to bring
current. All quarterly and annual reports required to be filed by the Company
under the Exchange Act for the three (3) years preceding the date hereof (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”) are under review in an effort to restate and correct various
statements and financial filings. The company has not requested an extension for
such filings, however, the company has engaged a new accountant and identified a
new auditing firm to assist in the restated filings.  

 

The company is currently cooperating in an SEC inquiry and various restatements
of previous filings have been requested. To the best of the companies and
managements knowledge and in accordance with GAAP, all previous statements are
true and accurate. The company relies heavily on accounting and auditing
professionals to assure the accuracy of related financial reports however
previously filed financial statements of the Company included in the SEC Reports
were not in compliance in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing.  To the best of the Company’s
knowledge, such financial statements were prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, however the
financial statements fairly present in all material respects the financial
position of the Company as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

(f) Material Changes; Undisclosed Events, Liabilities or Developments. Except as
set forth on Schedule 3.1(i) or the SEC Reports, since the date of the latest
audited financial statements included within the SEC Reports:  

 

(i) there has been no event, occurrence or development that has had or that
could reasonably be expected to result in a Material Adverse Effect,  

REVOPage 9 

 

--------------------------------------------------------------------------------

 

 

(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than  

 

(a) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and  

 

(b) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,  

 

(i) the Company has not altered its method of accounting,  

 

(ii) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and  

 

(iii) the Company has not issued any equity securities to any officer, director
or Affiliate, except pursuant to existing Company stock option plans.  The
Company does not have pending before the Commission any request for confidential
treatment of information.  Except for the issuance of the Securities
contemplated by this Agreement or as set forth on Schedule 3.1(i) , no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
Subsidiary or their respective business, properties, operations, assets or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) Trading Day prior to
the date that this representation is made. 

 

(a) Private Placement.  Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby.  The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market. 

 

(b)  No Integrated Offering.  To the best of the companys knowledge, assuming
the accuracy of the Purchasers’ representations and warranties set forth in
Section 3.2 , neither the Company, nor any of its Affiliates, nor any Person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause this offering of the Securities to be integrated
with prior offerings by the Company for purposes of  

 

(i) the Securities Act which would require the registration of any such
securities under the Securities Act, or  

 

(ii) any applicable stockholder approval provisions of any Trading Market on
which any of the securities of the Company are listed or designated. 

 

(c) No General Solicitation.  To the best of the companys knowledge, neither the
Company nor any person acting on behalf of the Company has offered or sold any
of the Securities by any form of general solicitation or general advertising.
 The Company has offered the Securities for sale only to the Purchasers and
certain other “accredited investors” within the meaning of Rule 501 under the
Securities Act. 

 

(d) Litigation.  The Company is currently responding to an SEC inquiry and is
confident that the SEC inquiry will validate its appropriate and effective
measures of business development.  To the knowledge of the Company and as of the
date of this transaction, there is no action, legal procedure, demand against
the Company or any action affecting the Company before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “ Action ”) other
than the SEC inquiry as provided. The Company believes the result of the inquiry
will not (i)  

REVOPage 10 

 

--------------------------------------------------------------------------------

 

adversely affect or challenge the legality, validity or enforceability of any of
the Transaction Documents or the Securities or (ii) if there were an unfavorable
decision, have or reasonably be expected to result in a Material Adverse Effect.
 The Commission issued a 10 day suspension of the Company’s trading beginning @
9:30am on June 17, 2015 and ending @ 11:59pm on June 30, 2015. The Company has
engaged a new accounting firm and has identified a new auditing firm to assist
in restating previous filings. The company will remain on the gray sheets until
these objectives are completed. 

 

(e) Compliance.  The Company has been notified by its creditors that is it in
default on its loans and credit agreements. Said default is being resolved via
the conversion of debt to preferred Series A or Series A-1 Securities. The
Company has disclosed and accounted for all debt obligations that it is aware of
in its SEC reports. The restatement of the Company’s financials will also
include all known debt obligations as well as any new debt including but not
limited to  

 

(i) any judgment, decree or order of any court, arbitrator or governmental body
or  

 

(ii)  violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect. 

 

(f) Title to Assets.  Except as set forth in the SEC Reports, the Company and
the Subsidiary have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiary, in each
case, may or may not be, free and clear of all Liens, except for Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiary and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and the Subsidiary are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiary are in compliance. 

 

(g) Sarbanes-Oxley; Internal Accounting Controls.  The Company is not in
compliance with any and all requirements of the Sarbanes-Oxley Act of 2002
applicable to smaller reporting companies that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the
Commission thereunder that are effective as of the date hereof and as of the
Closing Date.  The company is seeking and will be adding an individual with an
accounting back ground to its BOD to satisfy the Sarbanes-Oxley requirement. To
the best of the Company’s knowledge, this is the only matter affecting full
compliance with Sarbanes-Oxley Act of 2002. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that:  

 

(i) transactions are executed in accordance with management’s general or
specific authorizations,  

 

(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,  

 

(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and  

 

(iv) the recorded balances of assets are compared with the actual assets of the
Company at reasonable intervals and appropriate action is taken with respect to
any differences.  The Company has established disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the  

REVOPage 11 

 

--------------------------------------------------------------------------------

 

Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“ Evaluation Date ”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 

(h) Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary: 

 

(i) has made or filed all required United States federal and state income and
all foreign income and franchise tax returns (or extension requests related
thereto), reports and declarations required by any jurisdiction to which it is
subject,  

 

(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations and  

 

(iii) has set aside on its books provision reasonably adequate for the payment
of all material taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company or of any Subsidiary know of no basis for any
such claim. 

 

(i) Listing  The Company presently intends to meet the listing requirements of
the Toronto Stock Exchange Venture, NASDAQ and/or the American Stock Exchange
within the next 24-36 months.  The company presently on a best effort basis
intends to meet the listing requirements of a recognizable exchange, there is no
guarantee that the company can or will achieve this, it is only being done on a
best effort basis. 

 

3.2 Representations and Warranties of the Purchasers.  Each Purchaser, for
itself and for no other Purchaser, severally and not jointly, hereby represents
and warrants as of the date hereof and as of the Closing Date to the Company as
follows (unless as of a specific date therein):

 

(a) Organization; Authority.  Such Purchaser is either an individual or an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with full right, corporate or other power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations hereunder
and thereunder.  The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate,
partnership, Limited Liability Company or similar action, as applicable, on the
part of such Purchaser.  Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except:  

 

(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally,  

 

(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies, and  

 

REVOPage 12 

 

--------------------------------------------------------------------------------

 

(iii) insofar as indemnification and contribution provisions may be limited by
applicable law.  If the Purchaser(s) is a corporation, trust, partnership or
other entity that is not an individual person, it has not been organized for the
specific purpose of purchasing the Securities and is not prohibited from doing
so. 

 

(a) Own Account.  Such Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws).  Such Purchaser is acquiring
the Securities hereunder in the ordinary course of its business. 

 

(b) Purchaser Status.  At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it converts any
shares of Preferred Stock, it will be either:  

 

(i) an “accredited investor” as defined in Rule 501 under the Securities Act or
 

 

(ii) a “qualified institutional buyer” as defined in Rule 144A (a) under the
Securities Act.  Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act. 

 

(a) Experience of Such Purchaser.  Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment. 

 

(b) Reliance on Exemptions.  Each Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.  Each Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities, or
the fairness or suitability of the investment in the Securities, nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities. 

 

(c) General Solicitation.  Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement. 

 

(d) Representation of Purchasers.  Each Purchaser solely owns all right, title
and interest in and to its respective Existing Promissory Note(s) and has not
conveyed any interest or other right in any such Existing Promissory Note to any
other Person or otherwise subjected, or allowed to be subjected, such Existing
Promissory Note to any lien or other encumbrance.  The transactions contemplated
by this Agreement will result in the full and complete release and satisfaction
of any and all obligations of the Company with respect to each Purchaser’s
Existing Promissory Notes(s).  The existing Promissory Note(s) being tendered by
each Purchaser to the Company pursuant to this Agreement are the only promissory
notes or other debt obligations of the Company to such Purchaser. 

REVOPage 13 

 

--------------------------------------------------------------------------------

 

 

(e) No Legal Advice From the Company; Sole Representations in Agreement,  Each
Purchaser acknowledges that it had the opportunity to review this Agreement and
the transactions contemplated by this Agreement with his or its own legal
counsel and investment and tax advisors.  Each Purchaser is relying solely on
such counsel and advisors and not on any statements or representations of the
Company or any of its representatives or agents for legal, tax or investment
advice with respect to this investment, the transactions contemplated by this
Agreement or the securities laws of any jurisdiction.  Each Purchaser
acknowledges that the only representations being made by the Company in
connection with the transactions contemplated by this Agreement are set forth in
this Article III and that in connection with its decision to enter into the
transactions contemplated by this Agreement, it is relying only on such
representations in this Article III and the SEC Reports, and not on any other
statements or representations of the Company or any of its representatives or
agents. Each Purchaser agrees for the benefit of the Company and the Placement
Agents that the Purchaser has conducted and relied upon its own due diligence
investigation of the Company and its own in-depth analysis of the merits and
risks of the Securities in making its investment decision and has not relied
upon any information provided by the Placement Agents or any investigation of
the Company conducted by the Placement Agents and the Purchaser agrees that the
Placement Agents shall have no liability to the Purchaser in connection with its
purchase of the Securities. 

 

(f) Both the Company and the Purchaser(s) acknowledges, by its execution of this
Agreement, that its obligations hereunder are irrevocable.  The Company
acknowledges and agrees that the representations contained in Section 3.2 shall
not modify, amend or affect such Purchaser’s right to rely on the Company’s
representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 Contemplated hereby and further, both parties acknowledge the Company, reserves
the right to modify, correct, amend, or abort any part of this Agreement in
whole or in part, without any further notice to the Purchaser(s), except for the
parts that are irrevocable between the Company and the Purchaser(s). 

 

 

ARTICLE 4

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) The Securities may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act.  As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights and
obligations of a Purchaser under this Agreement. 

 

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in the following form: 

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE

REVOPage 14 

 

--------------------------------------------------------------------------------

 

EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Securities to the pledgees or secured parties.  Such
a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith.  Further, no notice shall be required of such
pledge.

 

(c) Certificates evidencing the Underlying Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof):  

 

(i) while a registration statement covering the resale of such security is
effective under the Securities Act,  

 

(ii) following any sale of such Underlying Shares pursuant to Rule 144,  

 

(iii) if such Underlying Shares are eligible for sale under Rule 144, without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Underlying Shares and without
volume or manner-of-sale restrictions or  

 

(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission).  The Company shall cause its counsel to issue a
legal opinion to the Transfer Agent promptly after the Effective Date if
required by the Transfer Agent to effect the removal of the legend
hereunder.  If all or any shares of Preferred Stock are converted at a time when
there is an effective registration statement to cover the resale of the
Underlying Shares, or if such Underlying Shares may be sold under Rule 144 and
the Company is then in compliance with the current public information required
under Rule 144, or if the Underlying Shares may be sold under Rule 144 without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Underlying Shares and without
volume or manner-of-sale restrictions or if such legend is not otherwise
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission), then
such Underlying Shares shall be issued free of all legends.  The Company,
irrevocably, agrees that following the Effective Date or at such time as such
legend is no longer required under this Section 4.1(c), it will, no later than
three Trading Days following the delivery by a Purchaser to the Company or the
Transfer Agent, irrevocable, of a certificate representing Underlying Shares, as
applicable, issued with a restrictive legend, deliver or cause to be delivered
to such Purchaser a certificate representing such shares that is free from all
restrictive and other legends.  The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 4.1(c) .  Certificates for Underlying
Shares subject to legend removal hereunder shall be transmitted by the Transfer
Agent to the Purchaser by crediting the account of the Purchaser’s prime broker
with the Depository Trust Company System as directed by such Purchaser(s),
irrevocable. 

 

REVOPage 15 

 

--------------------------------------------------------------------------------

 

(d) Each Purchaser, severally and not jointly with the other Purchasers, agrees
with the Company that such Purchaser will only sell any Securities pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom, and
acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding. 

 

4.2 Furnishing of Information.  Until the time that no Purchaser owns any
Securities, the Company covenants to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act even if the Company is not then subject to the
reporting requirements of the Exchange Act.  As long as any Purchaser owns any
Securities, if the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and furnish to the Purchasers and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchasers to sell the Securities, including without limitation, under Rule 144.
 The Company further covenants that it will take such further action as any
holder of Securities may reasonably request, to the extent required from time to
time to enable such Person to sell such Securities without registration under
the Securities Act, including without limitation, within the requirements of the
exemption provided by Rule 144.

 

4.3 Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require stockholder approval prior to the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction.

 

4.4 Conversion Procedure.  The form of Notice of Conversion included in the
Series B Certificate of Designation sets forth the totality of the procedures
required of the Purchasers in order to convert the Preferred Stock.  No
additional legal opinion, other information or instructions shall be required of
the Purchasers to convert their Preferred Stock.  The Company shall honor
irrevocable, conversions of the Series B Preferred Stock and shall deliver
irrevocably, Underlying Shares in accordance with the terms, conditions and time
periods set forth in the Transaction Documents.

 

4.5 Securities Laws Disclosure; Publicity.  The Company shall, in accordance
with applicable federal securities law, issue a Current Report on Form 8-K and
press release disclosing the material terms of the transactions contemplated
hereby, and including the Transaction Documents as exhibits thereto.  From and
after the issuance of such press release, the Company shall have publicly
disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any of its subsidiary, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents.  The Company and each Purchaser shall
consult with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor any Purchaser
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Purchaser, or without the prior consent of each Purchaser, with respect to
any press release of the Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the Commission or any regulatory agency
or Trading Market, without the prior written consent of such Purchaser, except:

 

(a) as required by federal securities law in connection with  

 

(i) any registration statement contemplated by the Registration Rights Agreement
and  

 

(ii) the filing of final Transaction Documents (including signature pages
thereto) with the Commission; and 

 

REVOPage 16 

 

--------------------------------------------------------------------------------

 

(b) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
notice of such disclosure permitted under this Section 4.5 . 

 

4.6 Indemnification of Purchasers.  Subject to the provisions of this Section
4.6, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents.  The indemnification required by this Section 4.6 shall
be made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or are incurred.

 

4.7 Reservation and Listing of Securities.

 

(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents. 

 

(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock and/or Preferred Stock is less than 150% of  

 

(i) the Required Minimum on such date, minus  

 

(ii) the number of shares of Common Stock or Preferred Stock (as applicable)
previously issued pursuant to the Transaction Documents, then the Board of
Directors shall use commercially reasonable efforts to amend the Company’s
certificate or articles of incorporation to increase the number of authorized
but unissued shares of Common Stock and/or Preferred Stock (as applicable) to at
least the Required Minimum at such time (minus the number of shares of Common
Stock and/or Preferred Stock (as applicable) previously issued pursuant to the
Transaction Documents), as soon as possible and in any event not later than the
120th day after such date; provided that the Company will not be required at any
time to authorize a number of shares of Common Stock and/or Preferred Stock (as
applicable) greater than the maximum remaining number of shares of Common Stock
or Preferred Stock (as applicable) that could possibly be issued after such time
pursuant to the Transaction Documents. 

 

(c) The Company shall, if applicable:  

 

(i) in the time and manner required by the principal Trading Market, prepare and
file with such Trading Market an additional shares listing application covering
a number of shares of Common Stock at least equal to the Required Minimum on the
date of such application,  

 

(ii) on a best effort basis, take all steps necessary to cause such shares of
Common Stock to be approved for listing or quotation on such Trading Market as
soon as possible thereafter,  

 

(iii) provide to the Purchasers evidence of such listing or quotation and  

 

(iv) maintain the listing or quotation of such Common Stock on any date at least
equal to the Required Minimum on such date on such Trading Market or another
Trading Market. 

 

REVOPage 17 

 

--------------------------------------------------------------------------------

 

4.8 Participation in Future Financing.

 

(a) From the date hereof until such time as the Purchasers no longer hold any
shares of Preferred Stock, upon any issuance by the Company or any of its
Subsidiary of Common Stock, Common Stock Equivalents for cash consideration, or
a combination of units hereof (a “Subsequent Financing”), each Purchaser shall
have the right to participate in up to an amount of the Subsequent Financing
equal to 100% of the Subsequent Financing (the “Participation Maximum”) on the
same terms, conditions and price provided for in the Subsequent Financing. 

 

(b) At least five (5) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Purchaser a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask such Purchaser if it wants to review the details of such financing
(such additional notice, a “Subsequent Financing Notice”).  Upon the request of
a Purchaser, and only upon a request by such Purchaser, for a Subsequent
Financing Notice, the Company shall promptly, but no later than one (1) Trading
Day after such request, deliver a Subsequent Financing Notice to such Purchaser.
 The Subsequent Financing Notice shall describe in reasonable detail the
proposed terms of such Subsequent Financing, the amount of proceeds intended to
be raised thereunder and the Person or Persons through or with whom such
Subsequent Financing is proposed to be effected and shall include a term sheet
or similar document relating thereto as an attachment. 

 

(c) Any Purchaser desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the fourth (4th ) Trading Day after all of the Purchasers have received
the Pre-Notice that the Purchaser is willing to participate in the Subsequent
Financing, the amount of the Purchaser’s participation, and representing and
warranting that the Purchaser has such funds ready, willing, and available for
investment on the terms set forth in the Subsequent Financing Notice.  If the
Company receives no such notice from a Purchaser as of such fourth (4th) Trading
Day, such Purchaser shall be deemed to have notified the Company that it does
not elect to participate. 

 

(d) If by 5:30 p.m. (New York City time) on the fourth (4th ) Trading Day after
all of the Purchasers have received the Pre-Notice, notifications by the
Purchasers of their willingness to participate in the Subsequent Financing (or
to cause their designees to participate) is, in the aggregate, less than the
total amount of the Subsequent Financing, then the Company may affect the
remaining portion of such Subsequent Financing on the terms and with the Persons
set forth in the Subsequent Financing Notice. 

 

(e) If by 5:30 p.m. (New York City time) on the fourth (4th) Trading Day after
all of the Purchasers have received the Pre-Notice, the Company receives
responses to a Subsequent Financing Notice from Purchasers seeking to purchase
more than the aggregate amount of the Participation Maximum, each such Purchaser
shall have the right to purchase its Pro Rata Portion (as defined below) of the
Participation Maximum. “Pro Rata Portion” of a Purchaser means the ratio of: (x)
the aggregate Stated Value of the Preferred Stock issued to such Purchaser on
the Closing Date; and (y) the aggregate Stated Value of the Preferred Stock
issued to all Purchasers participating in such Subsequent Financing under this
Section 4.8 . 

 

(f) The Company must provide the Purchasers with a second Subsequent Financing
Notice, and the Purchasers will again have the right of participation set forth
above in this Section 4.8, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within thirty (30) Trading Days after
the date of the initial Subsequent Financing Notice. 

 

(g) Notwithstanding the foregoing, this Section 4.8 shall not apply in respect
of  

 

(i) an Exempt Issuance or

 

(ii) an underwritten public offering of Common Stock.

 

REVOPage 18 

 

--------------------------------------------------------------------------------

 

4.9 Equal Treatment of Purchasers.  No consideration (including any modification
of any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents.  For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

 

4.10  Certain Transactions and Confidentiality.  Each Purchaser, severally and
not jointly with the other Purchasers, covenants that neither it, nor any
Affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including Short Sales, of any of the Company’s
securities during the period commencing with the execution of this Agreement and
ending at such time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.5, provided that in no event shall such period extend beyond February
29, 2016.  Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company pursuant to the initial press
release as described in Section 4.5, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents and the Disclosure
Schedules.  Notwithstanding the foregoing, and notwithstanding anything
contained in this Agreement to the contrary, the Company expressly acknowledges
and agrees that

 

(i) no Purchaser makes any representation, warranty or covenant hereby that it
will not engage in effecting transactions in any securities of the Company after
the time that the transactions contemplated by this Agreement are first publicly
announced pursuant to the initial press release as described in Section 4.5,

 

(ii) no Purchaser shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the initial press
release as described in Section 4.5 and

 

(iii) no Purchaser shall have any duty of confidentiality to the Company or its
Subsidiary after the issuance of the initial press release as described in
Section 4.5 .  Notwithstanding the foregoing, in the case of a Purchaser that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.

 

4.11 Form D; Blue Sky Filings.  The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser.  The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.

 

ARTICLE 5

MISCELLANEOUS

 

5.1 Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchasers.

 

5.2 Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and

REVOPage 19 

 

--------------------------------------------------------------------------------

 

understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.3 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of:

 

(a) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto prior to 5:30 p.m. (New York City time) on a Trading Day,

 

(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto on a day that is not a Trading Day or later
than 5:30 p.m. (New York City time) on any Trading Day,

 

(c) the second (2 ND )Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or

 

(d) upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as set forth on
the signature pages attached hereto.

 

5.4 Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and each Purchaser.  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.  The
parties agree and acknowledge that this Section 5.4 relates solely to waivers,
modifications, supplements and amendments to this Agreement, and not to any
other Transaction Document.

 

5.5 Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.6 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”

 

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.9 and Section 3.2.

 

5.8 Governing Law.  ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THE TRANSACTION DOCUMENTS SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEVADA, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH
PARTY AGREES THAT ALL LEGAL PROCEEDINGS CONCERNING THE INTERPRETATIONS,
ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
ANY OTHER TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS
RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES OR AGENTS)
SHALL BE COMMENCED EXCLUSIVELY IN THE STATE AND FEDERAL COURTS SITTING IN THE
CITY OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN NEVADA FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN

REVOPage 20 

 

--------------------------------------------------------------------------------

 

CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER
OR IS AN INCONVENIENT VENUE FOR SUCH PROCEEDING.  EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  IF EITHER PARTY SHALL
COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY PROVISIONS OF THE TRANSACTION
DOCUMENTS, THEN, IN ADDITION TO THE OBLIGATIONS OF THE COMPANY UNDER SECTION
4.6, THE PREVAILING PARTY IN SUCH ACTION OR PROCEEDING SHALL BE REIMBURSED BY
THE OTHER PARTY FOR ITS REASONABLE ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES
INCURRED WITH THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH ACTION OR
PROCEEDING.

 

5.9 Survival.  The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities.

 

5.10 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.11 Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.12 Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefore, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

 

 

5.13 Remedies.

 

(a) In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, each of the Purchasers and the
Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby  

REVOPage 21 

 

--------------------------------------------------------------------------------

 

agree to waive and not to assert in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.

 

(b)  If the Company defaults in complying with the covenants set out in Section
4.2 hereof and the Company fails to remedy such default within 30 days after
notice by Purchasers specifying the nature of the default, the Company shall, at
its cost and in the manner described in the Registration Rights Agreement, as
promptly as practicable file with the Commission and thereafter cause to be
declared effective (unless it becomes effective automatically upon filing) on or
prior to the 90th day after the expiration of such 30 day cure period, a
registration statement on an appropriate form under the Securities Act relating
to the offer and sale of the Underlying Shares; provided, that if the Commission
comments on such registration statement, then the Company shall cause such
registration statement to be declared effective on or prior to the 120th day
after the expiration of such 30 day cure period. 

 

5.14 Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.  The Company has elected to provide
all Purchasers with the same terms and Transaction Documents for the convenience
of the Company and not because it was required or requested to do so by any of
the Purchasers.

 

5.15 Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.16 Construction.  The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

5.17 WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

IN WITNESS WHEREOF, the Company and the Purchaser have duly executed this
Purchase Agreement to be effective as of the date first written above.

 

 

COMPANY   
                                                                                                                                                                                       REVOLUTIONARY
CONCEPTS, INC.

 

 

By: ________________________________

RONALD CARTER

Its: President  & CEO

REVOPage 22 

 

--------------------------------------------------------------------------------

 

 

PURCHASER

THE GROUP

 

 

BY: _________________________

ERNEST DELONG

Trustee

 

 

PURCHASER or CONVERSION RECIPENT

 

 

By:_______________________________

Ronald Carter

 

 

PURCHASER or CONVERSION RECIPIENT

 

 

By:_____________________________

Garry Stevenson

 

 

PURCHASER or CONVERSION RECIPENT

 

 

By:______________________________

Bethiel Tesfassiliassie

 

 

 

PURCHASER or CONVERSION RECIPIENT

 

 

By:________________________________

Solomon RC Ali            

 

--------------------------------------------------------------------------------

 

REVOPage 23 

 